10F-3 Report CGCM Core Fixed Income Investments 3/1/2014 through 8/31/2014 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Access Midstream Partners, L.P. Western AM 3/4/2014 Wells Fargo Securities LLC Sinopec Group Overseas Development (2014) Limited Western AM 4/2/2014 HSBC Securities (USA) Inc NUMERICABLE GROUP S.A. Western AM 4/23/2014 JP Morgan Securities Inc Amgen Inc Western AM 5/19/2014 Goldman Sachs Group Inc West Corporation Western AM 6/18/2014 Deutsche Bank Securities
